             Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 1 of 46




                                  EXHIBIT A
 1                FIRST AMENDED COMPLAINT FOR INJUNCTIVE AND
 2                   DECLARATORY RELIEF AND CIVIL PENALTIES

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     EXHIBIT A, No. 20-cv-0370
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 2 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 3 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 4 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 5 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 6 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 7 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 8 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 9 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 10 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 11 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 12 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 13 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 14 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 15 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 16 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 17 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 18 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 19 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 20 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 21 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 22 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 23 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 24 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 25 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 26 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 27 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 28 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 29 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 30 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 31 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 32 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 33 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 34 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 35 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 36 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 37 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 38 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 39 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 40 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 41 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 42 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 43 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 44 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 45 of 46
Case 3:20-cv-00370-SK Document 1-1 Filed 01/16/20 Page 46 of 46
